Citation Nr: 1310703	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  05-19 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss, including on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1), which initially was rated noncompensable (0 percent) prior to October 7, 2009, then 10 percent from October 7, 2009 to January 27, 2012, and again noncompensable since January 28, 2012.


REPRESENTATION

Appellant represented by:	Paul J. Dombeck, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to July 1984. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and assigned an initial 0 percent (i.e., noncompensable) rating for this disability.  The Veteran appealed for a higher initial rating, so for a compensable rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals the initial rating for a disability, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others, which will compensate him for this variance).

In a March 2009 decision, the Board denied a higher initial rating for the Veteran's service-connected bilateral hearing loss and determined that referral for consideration of a possible extra-schedular rating was not warranted.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In an April 2011 Memorandum Decision, the Court found that the Board did not provide an adequate statement of reasons or bases for its determination that the Veteran was not entitled to referral for an extra-schedular rating for hearing loss and vacated this portion of the Board's decision, but only this portion, finding he was not entitled to an extra-schedular evaluation.  So this portion of the claim was remanded to the Board for this additional consideration, whereas the Court instead affirmed the rest of the Board's March 2009 decision denying a higher rating on a regular schedular basis.  Consequently, at that point, only the potential entitlement to an extra-schedular rating for this disability under 38 C.F.R. § 3.321(b)(1) remained in question.


During the pendency of this appeal, however, the Veteran filed an additional claim for service connection for tinnitus.  The RO denied this other claim in a December 2009 rating decision.  A Notice of Disagreement (NOD) was received from him as to this issue, and a Statement of the Case (SOC) regarding this claim was provided in January 2011.  But according to the records presently in the file, he did not then, in response, also file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this other claim to the Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, etc.

In December 2011, the Board remanded the remaining portion of the claim concerning the rating for his bilateral hearing loss to the RO via the Appeals Management Center (AMC) in Washington, DC, for the special consideration indicated under 38 C.F.R. § 3.321(b)(1).

The RO/AMC in furtherance of the Board's remand directives arranged for a January 2012 VA Compensation and Pension examination for hearing loss, and upon completion of the examination and receipt of additional new evidence, forwarded this case to the Director of VA's Compensation and Pension Service for consideration of an extra-schedular rating, as required pursuant to applicable law.  See again, 38 C.F.R. § 3.321(b)(1) (2012).  See also Thun v. Peake, 22 Vet. App. 211 (2008).  Upon review of the recommendation of the Director of the Compensation and Pension Service, the RO/AMC continued the denial of an award on extra-schedular basis (see December 2012 Supplemental SOC (SSOC)).  

Thereafter, of its own accord, the RO in a December 2012 rating decision adjusted the evaluation for the bilateral hearing loss specifically under provisions of the VA Rating Schedule, increasing the assigned schedular evaluation to 10 percent effective October 7, 2009, and reducing the evaluation back to noncompensable effective January 28, 2012 (so a "staged" rating pursuant to the Fenderson decision).  Through February 2013 correspondence, the Veteran's designated attorney in this matter indicated the Veteran was "appealing the rating of bilateral hearing loss 0 percent assigned from January 28, 2012."  The Board finds that this statement warrants reconsideration on appeal of the schedular evaluation assigned for the bilateral hearing loss.  Whereas the Court's April 2011 Memorandum Decision determined that, at that stage, the noncompensable initial evaluation for hearing loss under the rating schedule was proper (and only the issue of an extra-schedular evaluation remained), the RO's administrative discretion to revisit this issue, in light of the pending appeal for all applicable sources of increased compensation for bilateral hearing loss, effectively places the issue of a higher schedular rating back within the Board's appellate jurisdiction.  Thus, the Board has expanded the issue to include this additional consideration.  This expansion of the claim does not require another remand to the RO as the Agency of Original Jurisdiction (AOJ), given that the RO already has had the opportunity to fully consider the appropriate schedular rating in light of all available evidence through the aforementioned December 2012 rating decision.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board therefore considers and decides the expanded issue on appeal below. 


FINDINGS OF FACT

1. From the September 9, 2004 effective date of service connection to October 6, 2009, bilateral hearing loss was manifested by no worse than numerical designations of Level I in the right ear and Level V in the left ear. 

2. From October 7, 2009 to January 18, 2012, bilateral hearing loss involved no worse than designations of Level II in the right ear and Level VI in the left ear.

3. Since January 19, 2012, bilateral hearing at its most pronounced has involved designations of Level III in the right ear and Level VI in the left ear.

4. Throughout the time period under review, the Veteran's bilateral hearing loss has not presented such an exceptional or unusual disability picture so as to render impractical application the regular rating schedule standards; there has not been, as examples, marked impairment with employment, frequent hospitalization, or other manifestations on account of this disability such that the available schedular evaluations for this disability are rendered inadequate.


CONCLUSIONS OF LAW

1. The criteria are not met for an initial compensable evaluation for bilateral hearing loss from September 9, 2004 to October 6, 2009, including on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2012).

2. The criteria are not met for an evaluation higher than 10 percent for the bilateral hearing loss from October 7, 2009 to January 18, 2012, including on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2012).

3. But resolving all reasonable doubt in the Veteran's favor, the criteria are met for assignment of a higher 20 percent evaluation for the bilateral hearing loss from January 19, 2012 onwards, though not for any higher award, including on an 
extra-schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the so called "fourth" requirement that VA also specifically request the claimant to provide any evidence in his or her possession pertaining to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR § 3.159(b)(1) (2012).

In regard to this claim on appeal for higher evaluation for service-connected bilateral hearing loss, when, as here, the claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection for this disability, and this claim since has been granted and he has appealed a "downstream" issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  So, in this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin, etc., instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case if the disagreement is not resolved.  And the RO provided him this required SOC citing the applicable statutes and regulations and containing discussion of the reasons and bases for assigning the particular rating he has or has had.

The RO furthermore has taken appropriate action to comply with the duty to assist the Veteran with this increased-rating claim by obtaining records of his VA outpatient treatment and arranging for him to undergo VA Compensation and Pension examinations assessing the severity of this disability.  See 38 C.F.R. §4.1 (for purpose of application of the Rating Schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  In furtherance of this claim, he has provided additional private treatment records, and several personal statements and lay statements from his spouse regarding the extent of his hearing loss condition.           He has not requested a hearing.  There is no indication of any other evidence or information relevant to this claim that has not been obtained.  The record as it stands includes sufficient competent evidence to decide this claim.  Thus, no further assistance with this claim is required.

In sum, the record reflects that the facts pertinent to this claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board is proceeding with the adjudication of this claim.

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings (Rating Schedule) that is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.1 (2012).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.



When, as here, the Veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a "staged" rating that is indicative of changes in the severity of the course of his disability over time.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder.  In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - a practice known as a "staged" rating.  See Fenderson, supra, at 125-26.  The Court since has extended this practice, however, even to claims that do not involve initial ratings, but also established ratings, so even in the more traditional increased-rating context.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the applicable schedular rating criteria for hearing loss, disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Reviewing the evidence in his case, the Veteran underwent a private audiological evaluation (undated, but by his report relevant to his claim), the report of which was received in February 2005.  Though presented in graphical form, the results are interpretable and within the Board's discretion to consider.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  As fact finder, it is permissible for the Board to interpret these graphical representations, just not instead the higher Veteran's Court (CAVC) because that is not the role of the Court.  In Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court, itself, could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  Kelly at 474.  The Court explained that the Board, however, is empowered to make factual findings in the first instance and, if necessary, to remand uninterpreted audiograms for interpretation.

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
45
55
LEFT
25
25
70
75
80

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  (There was no notation to the report as to whether the speech discrimination scores were completed through use of the Maryland CNC word test, as required pursuant to the applicable rating criteria.  See 38 C.F.R. § 4.85).  

In a May 2005 statement received from the Veteran's spouse, this individual explained the nature and extent of the Veteran's hearing impairment in his left ear, indicating that the impairment had gotten worse and was now interfering with the Veteran's ability to perform his job well as a correction officer, and his personal quality of life had declined as well. The Veteran's spouse proceeded to describe such instances of hearing loss involving the Veteran as inability to hear the telephone ring, turning up television and radio volume too loud, inability to hear an alarm clock ring, inability to hear his spouse talking to him from the next room, having to frequently ask another person to repeat him or herself, and having slept through a home fire alarm. 

The Veteran underwent VA audiological examination in February 2008, upon           which he described his situation of greatest difficulty as hearing things clearly.            He utilized a hearing aid in the left ear.  An audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
50
45
LEFT
10
20
70
80
85

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 68 percent in the left ear.  The diagnosis was right ear moderate hearing loss, and left ear moderate to severe sensorineural hearing loss.

In a March 2009, the Board denied the Veteran's claim for an initial compensable evaluation for bilateral hearing loss.  The Veteran appealed to the Court, which in April 2011 issued a Memorandum Decision upholding the Board's decision to the extent denying a higher evaluation under the VA rating schedule, but remanding to the Board the issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  The Board then remanded this case to the RO/AMC in December 2011 to undertake development measures necessary to consider and adjudicate the matter of entitlement to an increased evaluation on an extraschedular basis.  This included a new VA examination to properly assess any hearing-related impairment outside of the ambit of the rating criteria.  See generally, Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007) (in view of potential entitlement to an extraschedular rating, a VA audiological examiner should describe the effect of hearing loss on occupational functioning and daily activities, and finds this obligation has been complied with).  The Board also directed the RO/AMC to then complete a referral of the question of assignment of an extraschedular rating to the Director, Compensation and Pension Service.

Upon re-examination of October 2009, the audiogram revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
45
45
LEFT
10
20
70
75
85

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 60 percent in the left ear.  Bilateral moderate to severe sensorineural hearing loss was found. 

In November 2011, the Veteran provided a statement reporting how hearing loss had affected his personal life and employment.  The Veteran indicated that as a correctional officer he routinely monitored and supervised the work assignment of inmates, and sometimes had to search inmates and their living quarters for contraband weapons or drugs, settle disputes, and escort inmates to various locations.  At times he would have difficulty hearing others calling for him.  Often he would have to ask others to speak slower or louder, or to repeat statements that he did not initially hear or understand.  His hearing reportedly was substantially limited even with the mitigating measure of a hearing aid.  The Veteran indicated that working in a correctional institution could be stressful and hazardous, and that in particular, locating the source of sounds that may indicate the presence of a threat or hearing someone who called for assistance in an emergency was always a safety risk for him due to his hearing impairment.  His job also reportedly required him to spend significant time on the phone interacting with other officers, and he could not hear well on the phone, or for that matter hearing many workday exterior noises such as fire sirens, and cell doors closing.  The Veteran's most significant concern at home was fire hazards, particularly not hearing the fire alarm once he had taken out his hearing aid for the evening.  He also had problems hearing the alarm clock and door bell ringing.  The Veteran requested an extraschedular rating because of these additional factors which were not expressly considered by the rating schedule, which he indicated had caused him difficulty in his personal and professional safety.

Pursuant to the Board's remand directive, the Veteran underwent VA re-examination in January 2012.  The audiogram revealed pure tone thresholds as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
60
55
LEFT
25
35
65
75
75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 86 percent in the left ear.  Bilateral sensorineural hearing loss was diagnosed.  The VA examiner indicated review of the claims file, as well as review of a letter from the Veteran's employer (provided separately by the Veteran himself) indicating that the Veteran had trouble understanding commands necessary to operate on his shift.  As to the impact of the Veteran's hearing loss upon ordinary conditions of daily life, including ability to work, the Veteran indicated that he could not hear alarm clocks, doorbells, or a fire alarm.  He wore a hearing aid in his left ear but at work it only amplified sounds, it did not make him hear anything clearer.  According to the Veteran, he was a danger at his job because he could not hear his boss or his co-workers, and this endangered them all.

Also in January 2012, a private  evaluation report was obtained from Dr. D.C.D, an otolaryngolgist (ear, nose and throat specialist).  In his correspondence, the physician indicated that the Veteran had been evaluated for hearing loss, which was moderate to severe in the right ear and non-functional hearing in the left ear with very poor discrimination.  According to the physician, age always made sensory loss worse, but the Veteran now had no useful hearing in his left ear and less than 50 percent hearing in the right ear.  This had affected him in his job as a correction officer in the county jail.  Loud speaker alerts were often unintelligible.  He could only understand speech in his right ear which was affected by a moderate high frequency loss about 2000 Hertz.  The hearing aid in the left ear was of no real use.  According to the physician, the Veteran was significantly impaired by sensorineural hearing loss which was service-connected and he would have difficulty coping at his job and at home. 

An accompanying audiological evaluation indicated as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
30
65
65
LEFT
25
50
65
85
85

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 32 percent in the left ear.

Upon review of the record, through a November 2012 memorandum the office of the Director, Compensation and Pension Service considered the propriety of assignment of an extraschedular evaluation for the Veteran's bilateral hearing loss, resulting in the conclusion that evaluation on an extraschedular basis was not warranted.  It was observed in this regard that there were no medical opinions that indicated the Veteran was unemployable due to hearing loss.  He was gainfully employed, and there was no indication he had lost any significant time from work due to hearing loss.  The Veteran had been prescribed hearing aids, which would allow for some correction of his condition.  He had not been hospitalized for any period of time due to his service-connected hearing loss.  The totality of the evidence did not support the contention that the Veteran's service-connected hearing loss was no exceptional or unusual, as to render the use of the regular rating schedule standards impractical.  Therefore, entitlement to an extraschedular evaluation for the Veteran's hearing loss was denied. 

Having comprehensively reviewed the evidence on file, the Board has determined that the Veteran's claim for increased evaluation for bilateral hearing loss warrants a partial grant of benefits sought when applying the VA rating schedule, although the Board is also denying any higher evaluation on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  To begin with, the Board considers the direct application of the schedular rating standard elucidated above.  See 38 C.F.R. § 4.85.  It is the finding of the Board that the applicable initial noncompensable evaluation under the VA rating schedule, since the September 9, 2004 effective date of service connection up until October 6, 2009, should remain in effect.  Then from October 7, 2009 to January 18, 2012, the existing 10 percent evaluation should remain in effect.  Thereafter, however, from January 19, 2012 onwards, an increased evaluation of 20 percent should be implemented, based on a heightened level of service-connected disability.  Thus, the Board is adjusting the award of "staged" ratings in this case to reflect the impairment attributable to service-connected bilateral hearing loss, including that which affects the present assigned disability rating for this condition. 

With regard to the initial timeframe under review from September 9, 2004 to October 6, 2009, the audiological findings correspond to the continuation of a noncompensable disability evaluation.  The first available source of pertinent evaluative findings consists of a February 2005 private treatment provider's audiogram, which include speech discrimination scores, but did not specify whether these were obtained in connection with a Maryland CNC word test.  Assuming that all clinical findings were in accordance with the prevailing rating standard, the February 2005 audiogram still establishes no worse than Level I right ear hearing loss and Level III left ear hearing loss, pursuant to 38 C.F.R. § 4.85, Table VI. When these two designations are combined under Table VII, the rating table for hearing impairment, the result is a noncompensable disability evaluation.  The Board has also applied with regard to the left ear the alternative rating criteria for an "exceptional pattern" of hearing impairment in light of the sharp disparity between scores at 1000 and 2000 Hertz, such that the respective Level designations of hearing loss can be made based entirely on audiometric test findings, without inclusion of speech recognition scores.  See 38 C.F.R. § 4.86 (outlining circumstances under which VA will adjudicate claims involving exceptional patterns of hearing impairment).  There is no material difference in outcome with application of these alternative criteria.  A similar conclusion is reached upon the February 2008 VA audiological examination results, which substantiate designations of Level I right ear hearing loss and Level V left ear hearing loss, which though is marginally worse, again corresponds to a noncompensable evaluation under all pertinent standards.  It follows that the continuation of the assigned noncompensable evaluation for bilateral hearing loss prior to October 7, 2009 is warranted.

Concerning the next relevant timeframe, that of from October 7, 2009 to January 18, 2012, the Board likewise finds that continuation of the existing 10 percent evaluation is proper.  As a point of clarification, it is acknowledged that the rating "stages" as previously determined by the RO provided for the assignment of a            10 percent rating from October 7, 2009 up to January 27, 2012 (about a one-week disparity) -- however, the Board is now considering a slightly shorter timeframe than did the RO regarding the assigned 10 percent, inasmuch as further below, the grant of a higher 20 percent evaluation will proceed based on clinical data received on January 19, 2012.  Turning to the merits, between October 7, 2009 and January 18, 2012, the October 2009 examination as the only pertinent study on file establishes designations of II in the right ear and VI in the left ear, which corresponds to a 10 percent, but no higher evaluation under 38 C.F.R. § 4.85, Table VI.  The utilization of Table VI based on "exceptional" hearing impairment in the left ear does not result in any greater evaluation, inasmuch as the designation in the left ear would actually reduce to Level V.  Thus, a 10 percent evaluation remains in effect from October 7, 2009 to January 18, 2009.      

Finally, for the time period from January 19, 2009 to the present, the Board has before it the private audiological evaluation conducted through the office of Dr. D.C.D., which does objectively substantiate a heightened severity of service-connected disability.  The private audiogram results establish designations of Level III hearing loss in the right ear, and XI in the left ear (a pronounced change when applying the drastically lower speech discrimination scores).  There is no direct basis for application of the alternate rating criteria for "exceptional" impairment in any ear.  Nonetheless, based on the respective Level designations of III for the right ear and XI on the left side, a 20 percent rating should apply under Table VII of          38 C.F.R. § 4.85.  The Board is well aware that there are contemporaneous VA examination findings which indicate a significantly lesser degree of overall hearing impairment, particularly with regard to left ear speech discrimination ability.  This notwithstanding, the Board will resolve all reasonable doubt in the Veteran's favor as to which source of evidence, VA or private treatment records, ultimately provides the most accurate depiction of service-connected disability, and will ascribe probative weight to that which shows the most pronounced findings.  See 38 C.F.R. § 4.3. 

Accordingly, the Board is adjusting the overall rating scheme for bilateral hearing loss, with continuation of a noncompensable evaluation throughout the first stage from September 9, 2004 to October 6, 2009, and continuation of a 10 percent evaluation for nearly all of the next stage from October 7, 2009 to January 18, 2012, but then an increase to 20 percent from January 19, 2012 onwards. 

Apart from the audiological data conveyed above, there is no other legal basis upon which to objectively review the severity of the Veteran's bilateral hearing loss under the VA Rating Schedule.  The Board is bound to apply the provisions of the rating criteria.  See 38 U.S.C.A. § 7104(c).  Consequently, the extensive lay testimony from the Veteran and his spouse concerning the severity of service-connected disability is reserved for review in regard to his claim for a higher evaluation on an extraschedular basis.   

As to the question of entitlement to any higher evaluation on an extraschedular basis, the Board takes note of the applicable law.  Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors or circumstances that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(a), (b).  According to § 3.321(b)(1), an extra-schedular rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Court has held that the question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Bagwell stands for the proposition that the Board may deny extra-schedular ratings, provided that adequate reasons and bases are articulated.  See VAOPGCPREC 6-96 (Board may deny extra-schedular ratings, provided that the RO has fully adjudicated the issue and followed appropriate appellate procedure).  Bagwell left intact a prior holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), wherein the Court had found that when an extra-schedular grant may be in order, the matter must be referred, pursuant to 38 C.F.R. § 3.321, to those "officials who possess the delegated authority to assign such a rating in the first instance."  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

Thus far, this case has been referred to the VA Director, Compensation and Pension Service to determine the propriety of assignment of an extraschedular evaluation.  This determination was made based upon preliminary findings, primarily the Veteran's competent lay testimony, showing that his bilateral loss in his personal life and occupational capacity as a correctional officer may have presented an exceptional disability picture, particularly in light of the unique demands of his vocation.  However, in November 2012, the office of the Director, Compensation and Pension Service held that the criteria for an extraschedular evaluation were not met on the grounds that the Veteran was gainfully employed with no indication of significant time from work taken due to hearing loss.  The office of the VA Director, Compensation and Pension Service also considered the lack of need for hospitalization, as well as the apparent partial correction of disability afforded by use of hearing aids.  This opinion was reached in light of all evidence on file, including the Veteran's own lay testimony, and the subjective medical history provided upon the January 2012 VA examination regarding impairment in daily life activities and employment.  See Martinak, supra. 

The Board accepts and abides by the November 2012 opinion of the VA Director, Compensation and Pension Service, inasmuch as discretion is strictly committed by regulation to that agency to make the ultimate determination of eligibility for an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  The Board does undertake to comment on this subject that the Veteran clearly experiences some difficulties in the occupational environment, and this is readily acknowledged.  To this effect, however, the standard for demonstrating "marked" impairment in employment is a relatively high bar to meet, and all indication is that the Veteran is not substantially precluded from carrying out occupational duties, and fortunately remains gainfully employed on a full-time basis.  Nor has there been substantial outside medical treatment or other compelling factors which brings this case within the realm of exceptional disability.  Ideally, the above-referenced schedular increase in rating to 20 percent, effective January 19, 2012 will properly take into account at least to a significant extent that daily occupational impairment to which the Veteran has competently and credibility testified.    

For these reasons, the Board is awarding a partial grant of an increased evaluation for bilateral hearing loss under the VA rating schedule, though denying an increase pursuant to an extraschedular basis.  This determination takes into full account the potential availability of any further "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.  To the extent any greater level of compensation is sought, the preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An increased evaluation under the VA rating schedule for bilateral hearing loss, as initially rated noncompensable prior to October 7, 2009, and at 10 percent from October 7, 2009 to January 18, 2012, is denied.

However, a 20 percent evaluation for bilateral hearing loss since January 19, 2012 is granted, subject to the law and regulations governing the payment of VA compensation benefits. 

An increased evaluation for bilateral hearing loss on an extraschedular basis for all time periods under consideration is denied. 




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


